Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Shabhi Khan on 02/10/2021 a provisional election was made without traverse to prosecute the invention of a method, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 15-20 directed to a species non-elected without traverse. Accordingly, claims 15-20 have been cancelled. 

Response to Amendment
Applicant’s arguments, see page 7, filed 06/10/2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of 03/11/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no prior art alone or in combination that teaches a method for removing material from subject that includes the combination of recited limitations in claims 1-14.
Regarding claim 1, the art alone or in combination did not teach a torque component that both actuates a cutting assembly of the endoscope tool and defines an aspiration channel to remove material. The closest prior art of record Patil in combination with Furlong failed to . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ARWA MOSTAFA/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771